 AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
               UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                    V.


                  MIGLERYOBANI RAMOS-TEG,                                         Case Number: 1;           18 CR 10313          -   IT     -   1

                                                                                  USM Number:             18940-052

                                                                                   Charles P. McGlnty
                                                                                  Defendant's Attorney
THE DEFENDANT:

 0 pleaded guilty to count(s)            1

• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                          Offense Ended               Count
8U.S.C. § 1326(a) and            Unlawful Reentry of Deported Alien                                             08/19/18
 (b)(1) and Title 6
U.S.C. §§ 202(3)-(4),
and 557.



        The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant hasbeen found notguilty on count(s)
• Count(s)                                              •   is    • are dismissed on the motion of the United States.
           Itis ordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
°u "lulling address
thedefendant   mustuntil all thecourt
                    notify   fines, restitution,
                                       and Unitedcosts, and special
                                                     States attorneyassessments
                                                                     of material imposed
                                                                                  changes bythis judgment
                                                                                          in economic     areftifly paid. Ifordered topay restitution,
                                                                                                      circumstances.
                                                                          9/6/2019
                                                                         Date of Imposition of Judgment




                                                                         dl^ature of Judge

                                                                                  The Honorable Indira Talwani
                                                                                  U.S. District Judge
                                                                         Name and Title of Judge



                                                                         Date
                                                                                             9/ //eg c9
AO 245B (Rev. 11/16) Judgment in Criminal Case
                      Sheet 2 — Imprisonment
                                                                                                       Judgment — Page       of
 DEFENDANT: MIGLER YOBANI RAMOS-TEO,
 CASE NUMBER:              1: 18 CR 10313             - IT     - 1

                                                               IMPRISONMENT

            The defendant is herebycommittedto the custodyof the FederalBureauof Prisonsto be imprisoned for a total
 term of:

  Time served.




     •      The courtmakes the following recommendations to the Bureau of Prisons:




     0      The defendant is rems nded to the custody of the United States Marshal.

     •      The defendantshall sprrender to the United States Marshal for this district:
            •   at                                •     a.m.     •   p.m.     on
            •   as notified by the United States Marshal.

     O The defendant shall slender for service ofsentence atthe institution designated by the Bureau ofPrisons:
            •   before2 p.m. on
            •   as notifiedby the United States Marshal.
            •   as notifiedby the Probation or Pretrial Services Office.


                                                                     RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                         to


                                                      , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24SB(Rev. 11/16) Judgmentin i CriminalCase
                       Sheet 3 — Supervised Release

                                                                                                          Judanent—^Paee   3   of
DEFENDANT: MIGLER YOBANI RAMOS-TEO,
CASE NUMBER:             1: 18 CR 10313               - IT   - 1
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervisedreleasefor a term of:                              1 year(s)




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not imlawfiilly possess a controlled substance.
3.      You must refrain from ariy unlawful use ofa controlled substance. You must submit toone drug test within 15 days ofrelease from
        imprisonment and atleasi two periodic drug tests thereafter, asdetermined bythe court.
               • Theabove drugtesting condition is suspended, basedon thecourt's detemiination thatyou
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collection of DNA as directed bytheprobation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, e/seq.) as
            directed bytheprobi tion officer, theBureau of Prisons, oranystate sex offender registration agency in thelocation where you
            reside, work,are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted bythis court aswell aswith any other conditions onthe attached
page.
A0 245B(Rev. 11/16)    Judgment ina Criminal Case
                      Sheet 3A   Supervised Release
                                                                                              Judgment—^Page                of
DEFENDANT: MIGLER ji'OBANI RAMOS-TEO,
CASE NUMBER:               1: 18 CR 10313             - IT   - 1


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised rele ase, you must comply with the followingstandard conditions of supervision. These conditionsare imposed
because they establish the has icexpectations for your behaviorwhile on supervision and identifythe minimum tools neededby probation
officers to keep informed,rep art to the court about, and bring about improvementsin your conduct and condition.

1.    You must report to theprobation office in the federal judicial district where youare authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officerinstructs youto reportto a different probation office or within a different time
      frame.
2.    After initially reporting to theprobation office, you will receive instructions fi'om the court or theprobation officer about how and
      when youmust reporttoIthe probation officer, and youmustreportto the probation officer as instmcted.
3.    You must notknowingmeave the federal judicial district where you areauthorized to reside without first getting permission from the
      court or the probation officer.
4.    You mustanswertruthfullythe questions asked by your probationofficer.
5.    You must live at a place approved by theprobation officer. If youplan to change where you live or anything about your living
      arrangements (such as th^e people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
      the probation officer in ^dvance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a changeor expected change.
      You must allow the problation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by theconditions of yoursupervision thatheor sheobserves in plain view.
      You must work full time (atleast 30 hours perweek) ata lawful type ofemployment, unless the probation officer excuses you from
      doing so. Ifyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. Ifyou plan to change where you work or anything about your work (such asyour position oryour job
      responsibilities), you must notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days inadvance is not possible due to unanticipated circumstances, you must notify the probation officer within 72hours of
      becoming aware ofachange or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
      convicted ofa felony, you must not knowingly communicate orinteract with that person without first getting the permission ofthe
      probation officer.
9.    Ifyou are arrested or questioned bya law enforcement officer, you must notify the probation officer within 72hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, orwas modified for, thespecific purpose of causing bodily injury or death to another person such asnunchakus ortasers).
11.   You must notact or make anyagreement with a lawenforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthe probation officer determines that you pose a risk toanother person (including anorganization), the probation officer may
      require you tonotify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that youhave notified the person about the risk.
13.   You must follow theinslructions of theprobation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only

AU.S. probation officer has instructed me onthe conditions specified bythe court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page
 DEFENDANT: MIGLERYOBANI RAMOS-TEO,
 CASE NUMBER:              1: 18 CR 10313             - IT        - 1
                                              CRIMINAL MONETARY PENALTIES

      The defendant must paythetotalcriminal monetary penalties under theschedule of payments onSheet 6.

                       Assessment                 JVTA Assessment*                                              Restitution
 TOTALS            $ 100.00



•     The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A0 245Q will be entered
      after such determination.


•     The defendant must make restitution (including community restitution) tothe following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximatelyproportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must bepaid
      before the United States is paid.

Name of Pavee                                                          Total Loss**              Restitution Ordered          Priority or Percentaee




 TOTALS                                                                                   0.00    $




•     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine ofmore than 32,500, unless the restitution orfine ispaid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options onSheet 6 may besubject
      to penalties for delinquency and default, pursuant to I8U.S.C. § 3612(g).

•     Thecourt determined thatthedefendant does not have the ability to payinterest and it is ordered that:
      •    the interest requirement is waived for the         •       fine   •   restitution.

      •    the interest requirement for the      •     fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for thetotal amount of losses arerequired under Chapters 109A, 110, 1lOA, and 113 Aof Title 18 foroffenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B(Rev. 11/16)   Judgment in a CriminalCase
                      Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page             of
DEFENDANT: MIGLER YOBANI RAMOS-TEO.
CASE NUMBER:  1: 1 8 CR 10313 - IT                             - 1


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A     0    Lump sum payment of$           100.00               due immediately, balance due

           •     not later than
           • inaccordancejwith • C, • D, • E, or • Fbelow; or        ,or



B     •    Payment to begin immediately (may becombined with                DC,         • D,or       DP below); or
C     •    Payment in equal                        (e.g.. weekly, monthly,quarterly) installments of $                             over a period of
                          (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                         (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during the term of supervised release will commence within                             (e.g., 30 or 60 days) after release from
           imprisonment. The court willset thepayment plan based on anassessment of thedefendant's ability to payat thattime; or
F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered ptherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Pro^am, are made to the clerk ofthe court.
The defendant shall receive credit for allpayments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-DefeaidantNames and Case Numbers (including defendant number).              Total Amount, Joint and Several Amount,
      and corresponding payee.!, if appropriate.




•     The defendant shallpay the cost of prosecution

•     The defendant shall pay the following court cost(s):

•     The defendant shall forfeit the defendant's interest inthe following property tothe United States:


Payments shall beapplied in the following order: (1)assessment, (2)restitution principal, (3) restitution interest, (4)fine principal, (5)fine
interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costofprosecution andcourt costs.
